ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-171, concluding that DANIEL DONK-MIN KIM of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1991, should be suspended from the practice of law for a period of three months for violating RPC 1.15(d) (failure to comply with the recordkeeping requirements of Rule 1:21-6);
And the Disciplinary Review Board having further concluded that respondent should be required to submit monthly reconciliations of his attorney accounts to the Office of Attorney Ethics on a quarterly basis for a period of two years;
And DANIEL DONK-MIN KIM having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the matter that a six-month term of suspension is the appropriate quantum of discipline for respondent’s unethical conduct in this matter, and that the Office of Attorney Ethics should conduct semi-annual *4audits of respondent’s attorney accounts and records for a period of two years;
And good cause appearing;
It is ORDERED that DANIEL DONK-MIN KIM is suspended from the practice of law for a period of six months, effective July 31, 2015, and until the further Order of the Court; and it is further
ORDERED that after respondent is reinstated to the practice of law, the Office of Attorney Ethics shall conduct semi-annual audits of respondent’s attorney accounts and records for a period of two years, and until the farther Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.